Title: To James Madison from Henry Lee, 16 February 1786
From: Lee, Henry
To: Madison, James


My dear Sir
New York 16h. Feby. [1786]
By way of introduction of a correspondence, with a character I love & respect so sincerely, I enclose a report passed yesterday by Congress, the only material business done lately & which proves the dreadful situation of our fœderal government. The report speaks so fully on the subject that I withhold remarks which might [my?] solicitude for the public gives birth to.
We have received some advices from our agent in Madeira which afford some ground to hope success will attend our negotiations with the Barbary powers tho when you consider the enmity which certainly prevails in the British cabinet towards us, their influence with those pirates and our scanty purse, I profess my fears preponderate. Indian affairs do not wear a promising countenance—an additional evil to our many evils, if the spring should open with a war with the savages.
Only eight states are represented. Grayson joined us two days ago, & Monroe becomes Benedict this evening. My best wishes attend you, farewel my friend. Yours truely,
H. Lee Junr
